Citation Nr: 1818361	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-41 403	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether termination of the Veteran's nonservice-connected pension benefits based on excessive income, from May 1, 2010 to July 17, 2014, was proper.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law (G.P.)


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1964 to February 1965.   

This matter comes before the Board on appeal from a July 2014 decision issued by the VA Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction of this matter was subsequently transferred to the RO in Muskogee, Oklahoma, which is closer to the Veteran's current domicile.  

In December 2017, the Veteran and his son-in-law presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

The issue of entitlement to nonservice-connected pension benefits has been raised by the record at the December 2017 videoconference hearing (at pages 5-6).  In addition, in December 2017, the Veteran filed an Intent to File a Claim for Compensation and/or Pension Benefits (VA Form 21-0966) - presumably pertaining to the new pension claim.  The RO responded by way of a December 2017 letter, furnishing the Veteran with the appropriate application form for pension (VA Form 21-527EZ).  The Veteran is advised that he should file this application for pension within one year of the earlier December 2017 Intent to File a Claim for Pension.  Doing so will preserve an earlier effective date for his pension benefits - if ultimately awarded by the RO.  See generally 38 C.F.R. § 3.155(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012). 


FINDING OF FACT

At the December 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, at the December 2017 videoconference hearing (see pages 7-11), the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b) (2017) (addressing the withdrawal of an appeal on the record at a hearing).  At the hearing, the Veteran was also advised to file a new claim for pension.  In addition, the Board also observes that in an April 2015 decision issued by the Committee on Waivers and Compromises (Committee) in St. Paul, Minnesota, the Veteran was granted a full waiver for his pension debt in the amount of $16,321.00, from May 1, 2010 to July 17, 2014.  So this issue has already been resolved in the Veteran's favor.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


